Summit App. No. 25169, 2010-Ohio-6129. On review of order certifying a conflict. The court determines that a conflict exists. The parties are to brief the issue stated in the court of appeals’ Journal Entry filed January 19, 2011:
“Whether, for the purpose of enhancing the offense level in an OVI case, the [sjtate is required to prove the prior OVI convictions by providing a judgment of conviction executed in conformity with Crim.R. 32(C)?”
Pfeifer, J., dissents.
The conflict case is State v. Finney, Fulton App. No. F-06-009, 2006-Ohio-5770.